          Case 2:19-cv-09843-NJB Document 21 Filed 04/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 BRIAN LEE DEDEAUX                                                            CIVIL ACTION

 VERSUS                                                                           NO. 19-9843

 MEDICAL STAFF, ET AL.                                                     SECTION: “G”(1)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE for

failure to prosecute.

                                    27th day of April, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                            __________________________________________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
